                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT NATHANAL JARVIS,   :
            Petitioner,   :                      1:19-cv-0084
                          :
     v.                   :                      Hon. John E. Jones III
                          :
PA STATE ATTORNEY GENERAL,:
             Respondent.  :

                               MEMORANDUM

                               January 15, 2019

       On January 14, 2019, Petitioner Robert Nathanal Jarvis (“Petitioner”), a pre-

trial detainee presently confined at the Lackawanna County Prison, Scranton,

Pennsylvania, initiated the instant petition for writ of habeas corpus pursuant to 28

U.S.C. § 2254. (Doc. 1).

       Rule 4 of the Rules Governing Section 2254 Cases in the United States

District Courts states that “[i]f it plainly appears from the petition and any attached

exhibits that the petitioner is not entitled to relief in the district court, the judge

must dismiss the petition and direct the clerk to notify the petitioner.” A petition

may be dismissed without review of an answer when the petition is frivolous, or

obviously lacking in merit, or where . . . the necessary facts can be determined

from the petition itself. . . . ” Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970).

Preliminary review reveals that the petition is subject to summary dismissal.
I.    BACKGROUND

      Petitioner alleges that he was arrested on December 5, 2018 and confined to

the Lackawanna County Prison. (Doc. 1, p. 1). He contends that his confinement

is unlawful and demands the issuance of a writ of habeas corpus. (Id.)

      An electronic search via the Unified Judicial System of Pennsylvania Web

Portal, https://ujsportal.pacourts.us/DocketSheets/CP.aspx, indicates that Petitioner

is charged in the Court of Common Pleas of Lackawanna County in criminal case

CP-35-CR-1903-2018, with various drug offenses, Criminal Use of

Communication Facility, Escape, Reckless Endangerment, and Resisting Arrest. It

appears from the docket that his December 5, 2018 arrest was the result of a Court

of Common Pleas of Lackawanna County order revoking his release and

reinstating previously set bail. Since his arrest, the trial court has issued two

pretrial orders and appointed stand by counsel for Petitioner.

II.   DISCUSSION

      Pursuant to 28 U.S.C. § 2254, a person in state custody may file an

application for a writ of habeas corpus challenging the fact or length of his or her

confinement. See Preiser v. Rodriguez, 411 U.S. 475, 494 (1973); Tedford v.

Hepting, 990 F.2d 745, 748 (3d Cir. 1993). However, this section specifically

provides that the person must be in custody pursuant to the judgment of a State

                                           2
court. See 28 U.S.C. § 2254(a). It is apparent from the instant petition that

Petitioner has not yet been tried or convicted on the criminal charges he faces in

Lackawanna County, and, thus, he is not yet in custody pursuant to the judgment of

a state court.

       Notwithstanding this deficiency, generally, federal courts must adjudicate all

cases and controversies that are properly before them. New Orleans Pub. Serv.,

Inc. v. Council of City of New Orleans, 491 U.S. 350, 358 (1989). Abstention,

however, “is the judicially created doctrine under which a federal court will decline

to exercise its jurisdiction so that a state court or state agency will have the

opportunity to decide the matters at issue.” Heritage Farms, Inc. v. Solebury Twp.,

671 F.2d 743, 746 (3d Cir. 1982). In Younger v. Harris, the United States

Supreme Court “established a principle of abstention when federal adjudication

would disrupt an ongoing state criminal proceeding.” Yang v. Tsui, 416 F.3d 199,

202 (3d Cir. 2005) (discussing Younger, 401 U.S. 37 (1971)). The Younger Court

based its decision on the principles of comity and “the longstanding public policy

against federal court interference with state court proceedings.” Younger, 401 U.S.

at 43. Younger abstention applies when the following three requirements are met:

“(1) there are ongoing state proceedings that are judicial in nature; (2) the state

proceedings implicate important state interests; and (3) the state proceedings afford

                                            3
an adequate opportunity to raise the federal claims.” Lazaridis v. Wehmer, 591

F.3d 666, 670 (3d Cir. 2010) (quoting Addiction Specialists, Inc. v. Twp. of

Hampton, 411 F.3d 399, 408 (3d Cir. 2005)).

      Notably, even when all requirements are met, abstention is not appropriate

when the following extraordinary circumstances exist: “(1) the state proceedings

are being undertaken in bad faith or for purposes of harassment or (2) some other

extraordinary circumstances exist, such as proceedings pursuant to a flagrantly

unconstitutional statute. . . .” Schall v. Jovce, 885 F.2d 101, 106 (3d Cir. 1989).

These exceptions are to be narrowly construed. Loftus v. Twp. of Lawrence Park,

764 F. Supp. 354, 357 (W.D. Pa. 1991).

      It is evident from the electronic docket and the petition that Petitioner is in

ongoing criminal proceedings which implicate important state interests in that he is

awaiting trial on pending criminal charges. Moreover, since his December arrest,

the trial court has issued two scheduling orders and appointed standby counsel,

which indicates that the state court process is available to him. Because there is

relief available at the state court level, there is an absence of extraordinary

circumstances that would warrant the intervention of a federal court on this issue.

Thus, out of deference to the state judicial process, it is appropriate to abstain from

entertaining the petition. Indeed, “[i]n no area of the law is the need for a federal

                                           4
court to stay its hand pending completion of state proceedings more evident than in

the case of pending criminal proceedings.” Evans v. Court of Common Pleas, 959

F.2d 1227, 1234 (3d Cir. 1992).

III.   CONCLUSION

       For the reasons set forth above, the petition for writ of habeas corpus will be

dismissed.

IV.    CERTIFICATE OF APPEALABILITY

       Pursuant to 28 U.S.C. § 2253(c), unless a circuit justice or judge issues a

certificate of appealability (“COA”), an appeal may not be taken from a final order

in a proceeding under 28 U.S.C. § 2254. A COA may issue only if the applicant

has made a substantial showing of the denial of a constitutional right. 28 U.S.C. §

2253(c)(2). “A petitioner satisfies this standard by demonstrating that jurists of

reason could disagree with the district court’s resolution of his constitutional

claims or that jurists could conclude the issues presented are adequate to deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322 (2003).

“When the district court denies a habeas petition on procedural grounds without

reaching the prisoner’s underlying constitutional claim, a COA should issue when

the prisoner shows, at least, that jurists of reason would find it debatable whether

the petition states a valid claim of the denial of a constitutional right and that jurists

                                            5
of reason would find it debatable whether the district court was correct in its

procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Here, jurists of

reason would not find the disposition of this case debatable. Accordingly, there is

no basis for the issuance of a certificate of appealability.

       The denial of a certificate of appealability does not prevent Petitioner from

appealing the order dismissing his petition so long as he seeks, and obtains, a

certificate of appealability from the court of appeals. See FED. R. APP. P. 22(b)(1),

(2).

       A separate Order will enter.




                                           6
